Ingraham, J. :
The action was to recover damages for a libel. The complaint sets out the libel in full, which in substance charged the plaintiff, an attorney and counselor at law, with retaining $23,000 out of $41,000 paid by one Charles W. Lynde in settlement of all claims against him by his wife, for whom this plaintiff, an attorney at law of New Y ork and New Jersey, had appeared ; that the Court of Errors and Appeals of the State of New Jersey had decided that the plaintiff had no legal right to the money and that the fee was extortionate. As an innuendo it is alleged that the libel meant “ that plaintiff had taken money illegally and had made extortionate charges for his services as a lawyer and that the said court had so decided,”
The answer, after admitting the publication of an article annexed to the answer, as a defense and in justification of the alleged libel, sets up the proceedings in the action between Charles W. Lynde and his wife in which the money was paid, and the proceeding which resulted in the appeal to the Court of Errors and Appeals in the State of New Jersey, and the judgment of that court referred to. A portion of this defense has been stricken out by the court below, upon the ground that the allegations are not relevant to the action, and that the matter alleged could not serve as an aid to the-defense of justification. I think the defendant was entitled to set up in full the proceedings between the parties which resulted in the appeal in which the judgment, an account of which was given in the publication, was rendered, and that the question of the sufficiency of the defense should be determined at the trial, rather than upon a motion of this character. The sufficiency of a defense of justification can only be determined by a demurrer to that defense, or upon a trial of the action, when the evidence is before the court. It should not be determined upon a motion to strike out a part of the allegations constituting such a defense. These allegations stricken out were a part of the defense of justification. They were not irrelevant as a part of that defense. If the defense was not sufficient in itself, taken as a whole, the plaintiff could have demurred to it, and then its sufficiency would have been determined; but *74where a defense is pleaded, I do not think the court is justified in striking out a portion of the defense unless it is apparent that it has no relevancy to the defense as pleaded as a whole. These allegations are relevant to the defense of justification. They relate to the proceeding between the parties to the action in the State of New Jersey, the plaintiff, as an attorney at law, representing one of the parties. The plaintiff alleges by way of innuendo that the libel charged “ that plaintiff had taken money illegally, and had made extortionate charges for his services as a lawyer and that the said court had so decided.” To justify that charge the defendant was entitled to set out the proceedings in which the plaintiff had appeared' as an attorney and had made the charges which it was alleged- were extortionate. These allegations are a part of the. facts alleged as such a defense, and I think that they should be allowed to remain in the answer so that the defendant can state its defense as a whole upon the trial and have it there determined whether it is sufficient as a justification.
The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Van Brunt, P. J., McLaughlin and LaughlIn, JJ., concurred; ■O’Brien, J., dissented.